DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are unclear and indefinite in scope.  The first paragraph of independent claims 1 and 11 are indefinite in defining what the stones are and what they include.  Are the claims defining a stone, one or more types of a glass piece, a plastic piece or synthetic lab produced stone and a natural product of nature?  Or, are the claims defining a stone made from either a glass piece, plastice piece synthetic lab produced stone or a natural product?
The second paragraph is misdescriptive.  It states that the casting comprises one or more of a top surface, a side, and/or a front surface.  However, the invention is defined by a casting that includes all of a side, a top surface and a front surface.  Therefore, the claims fail to define the disclosed invention. 
The claims are indefinite to state that the stone is clear and opaque.  It is indefinite to state that the stone is faceted and non-faceted.

The claims state that the nail applique or polish is secured to the stone back surface.  Then, the claim states that the nail applique or nail polish is visible on the stone front surface.  This is misdescriptive if the stone is opaque.  The nail applique or nail polish will not be visible on the stone front surface for an opaque stone.
In claim 3, the limitation “consists of a casting sidewall and/or a casting top surface” is indefinite.  Every element following the limitation “consists of” are the only elements included by that phrase.  However, the term “and/or” makes this phrase indefinite.  It now is unclear whether or not the casting top surface is included within the “consists of” phrase.
In claim 4, “the jewelry casting back surface” lacks antecedence.
In claim 7, “the jewelry casting front surface” lacks antecedence.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677